DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 01/05/2018. Claims 1-20 are pending in the case. Claims 1, 11, and 16 are independent claims.

Claim Objections
Claim 6 is objected to because of the following informality: the recitation of “at least on cell of the,” seems to be grammatically insufficient. The deficiency is likely the result a typo, where “on” should be changed to “one.” Regardless, appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Franceschini et al. (U.S. Pat. App. Pub. No. 2017/0161619, hereinafter Franceschini) in view of Cao et al. (U.S. Pat. App. Pub. No. 2012/0311496, hereinafter Cao).

As to independent claim 1, Franceschini teaches:
A method for identifying and visualizing relationships and commonalities amongst record entities, the method comprising (Title and abstract):
extracting, by one or more computer processors, a plurality of entities from one or more records (Paragraph 19, extract from a knowledge database);
associating, by the one or more computer processors, each entity of the plurality of extracted entities with a respective feature vector of a plurality of feature vectors within a vector space of a feature matrix, wherein the plurality of feature vectors are distributed within the vector space of the feature matrix based, at least in part, on semantic relationships amongst entities within a corpus (Paragraph 19, extract vectors from a knowledge database. Paragraph 50, vector embedding space. Paragraph 83, NLP techniques to compute a distributed representation (vectors));
for each entity of the plurality of extracted entities, generating, by the one or more computer processors, multidimensional coordinates within a dimensionally-reduced 
Franceschini does not appear to expressly teach identifying, by the one or more computer processors, one or more cells of a cellular presentation of the feature matrix such that each of the one or more identified cells represents one of more respective entities of the plurality of extracted entities, wherein: each cell of the cellular presentation represents a respective range of multidimensional coordinates within the dimensionally-reduced vector space of the feature matrix; and each cell of the cellular presentation represents one or more feature vectors of the plurality of feature vectors within the feature matrix.
Cao teaches identifying, by the one or more computer processors, one or more cells of a cellular presentation of the feature matrix such that each of the one or more identified cells represents one of more respective entities of the plurality of extracted entities, wherein (Figure 2, icon 230 et seq. Paragraph 38, each feature can be encoded by cells with colors and sizes. The cells are packed together to generate an individual icon 230): each cell of the cellular presentation represents a respective range of multidimensional coordinates within the dimensionally-reduced vector space of the feature matrix (Figure 2, icon 230 et seq. Paragraph 39, globally normalizing the range of all features to the interval [0;1]); and each cell of the cellular presentation represents one or more feature vectors of the plurality of feature vectors within the feature matrix (Figure 2, icon 230 et seq. Paragraph 38, each feature in the vector 220 is a numerical value depicted by a small cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can 

As to dependent claim 2, Cao further teaches presenting on a user interface, by the one or more computer processors, the cellular presentation of the feature matrix and the identified one or more cells within the cellular presentation of the feature matrix (Figure 2, icon 230 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 3, Cao further teaches presenting, by the one or more computer processors, a plurality of cellular presentations of the feature matrix on the user interface (Figure 2, icon 230 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 4, Cao further teaches reducing, by the one or more computer processors, a level of granularity of the cellular presentation of the feature matrix based, at least in part, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 5, Cao further teaches at least one cell of the cellular presentation of the feature matrix represents a respective category of information within the corpus (Paragraph 38, grouping the feature cells by category).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 6, Cao further teaches at least on cell of the cellular presentation of the feature matrix represents a respective concept within the corpus (Paragraph 7, the entities are instances of a particular concept).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can 

As to dependent claim 7, Cao further teaches an arrangement of cells within the cellular presentation represents, at least in part, the semantic relationships amongst the entities within the corpus (Paragraph 73, can be ordered according to their importance or follow a predefined order with certain semantic meanings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 8, Franceschini further teaches the dimensionally-reduced vector space of the feature matrix is a two-dimensional vector space… (Paragraph 60, multi-dimensional scaling or t-SNE (t-Distributed Stochastic Neighbor Embedding), may be employed to convert each vector to a point in a two or three dimensional space).
Franceschini does not appear to expressly teach the cellular presentation of the feature matrix is a two-dimensional cellular presentation.
Cao further teaches the cellular presentation of the feature matrix is a two-dimensional cellular presentation (Figure 2, icon 230 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can 

As to dependent claim 9, Cao further teaches further reducing, by the one or more computer processors, a dimensionality of the dimensionally-reduced vector space of the feature matrix based, at least in part, on a user selection made via a user interface (Paragraph 60, users of an exemplary embodiment can also explicitly request that data entities be re-clustered along various data dimensions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 10, Franceschini further teaches the dimensionally-reduced vector space of the feature matrix is a three-dimensional vector space… as a two-dimensional cellular presentation (Paragraph 60, displayed with 2-dimensional or 3-dimensional visualizations; multi-dimensional scaling or t-SNE (t-Distributed Stochastic Neighbor Embedding), may be employed).
Franceschini does not appear to expressly teach the further reduction of the dimensionality of the dimensionally-reduced vector space of the feature matrix generates, at least in part, the cellular presentation of the feature matrix.
Cao further teaches the further reduction of the dimensionality of the dimensionally-reduced vector space of the feature matrix generates, at least in part, the cellular presentation of the feature 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to independent claim 11, Franceschini teaches:
A computer program product for identifying and visualizing relationships and commonalities amongst record entities, the computer program product comprising (Paragraph 11, computer program product):
a computer readable storage medium and program instructions stored on the computer readable storage medium, the program instructions comprising (Paragraphs 11 and 12):
program instructions to extract a plurality of entities from one or more records (Paragraph 19, extract from a knowledge database);
program instructions to associate each entity of the plurality of extracted entities with a respective feature vector of a plurality of feature vectors within a vector space of a feature matrix, wherein the plurality of feature vectors are distributed within the vector space of the feature matrix based, at least in part, on semantic relationships amongst entities within a corpus (Paragraph 19, extract vectors from a knowledge database. Paragraph 50, vector embedding space. Paragraph 83, NLP techniques to compute a distributed representation (vectors));
program instructions to, for each entity of the plurality of extracted entities, generate multidimensional coordinates within a dimensionally-reduced vector space of the feature matrix based, at least in part, on the respective feature vector of each entity of the plurality of extracted entities (Paragraph 60, multi-dimensional scaling or t-SNE (t-Distributed Stochastic Neighbor Embedding), may be employed to convert each vector to a point in a two or three dimensional space)….
Franceschini does not appear to expressly teach program instructions to identify one or more cells of a cellular presentation of the feature matrix such that each of the one or more identified cells represents one of more respective entities of the plurality of extracted entities, wherein: each cell of the cellular presentation represents a respective range of multidimensional coordinates within the dimensionally-reduced vector space of the feature matrix; and each cell of the cellular presentation represents one or more feature vectors of the plurality of feature vectors within the feature matrix.
Cao teaches program instructions to identify one or more cells of a cellular presentation of the feature matrix such that each of the one or more identified cells represents one of more respective entities of the plurality of extracted entities, wherein (Figure 2, icon 230 et seq. Paragraph 38, each feature can be encoded by cells with colors and sizes. The cells are packed together to generate an individual icon 230): each cell of the cellular presentation represents a respective range of multidimensional coordinates within the dimensionally-reduced vector space of the feature matrix (Figure 2, icon 230 et seq. Paragraph 39, globally normalizing the range of all features to the interval [0;1]); and each cell of the cellular presentation represents one or more feature vectors of the plurality of feature vectors within the feature matrix (Figure 2, icon 230 et seq. Paragraph 38, each feature in the vector 220 is a numerical value depicted by a small cell).


As to dependent claim 12, Cao further teaches an arrangement of cells within the cellular presentation represents, at least in part, the semantic relationships amongst the entities within the corpus (Paragraph 73, can be ordered according to their importance or follow a predefined order with certain semantic meanings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 13, Franceschini further teaches the dimensionally-reduced vector space of the feature matrix is a two-dimensional vector space… (Paragraph 60, multi-dimensional scaling or t-SNE (t-Distributed Stochastic Neighbor Embedding), may be employed to convert each vector to a point in a two or three dimensional space).
Franceschini does not appear to expressly teach the cellular presentation of the feature matrix is a two-dimensional cellular presentation.
Cao further teaches the cellular presentation of the feature matrix is a two-dimensional cellular presentation (Figure 2, icon 230 et seq.).


As to dependent claim 14, Cao further teaches further reduce a dimensionality of the dimensionally-reduced vector space of the feature matrix based, at least in part, on a user selection made via a user interface (Paragraph 60, users of an exemplary embodiment can also explicitly request that data entities be re-clustered along various data dimensions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 15, Franceschini further teaches the dimensionally-reduced vector space of the feature matrix is a three-dimensional vector space and… generates, at least in part, the cellular presentation of the feature matrix as a two-dimensional cellular presentation (Paragraph 60, displayed with 2-dimensional or 3-dimensional visualizations; multi-dimensional scaling or t-SNE (t-Distributed Stochastic Neighbor Embedding), may be employed).
Franceschini does not appear to expressly teach the further reduction of the dimensionality of the dimensionally-reduced vector space of the feature matrix.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to independent claim 16, Franceschini teaches:
A computer system for identifying and visualizing relationships and commonalities amongst record entities, the computer system comprising (Title and abstract):
one or more computer processors (Figure 2, processors 210);
one or more computer readable storage media (Paragraph 11, computer readable storage medium (or media));
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising (Paragraph 11, computer program product embodied in a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor):
program instructions to extract a plurality of entities from one or more records (Paragraph 19, extract from a knowledge database);
program instructions to associate each entity of the plurality of extracted entities with a respective feature vector of a plurality of feature vectors within a 
program instructions to, for each entity of the plurality of extracted entities, generate multidimensional coordinates within a dimensionally-reduced vector space of the feature matrix based, at least in part, on the respective feature vector of each entity of the plurality of extracted entities (Paragraph 60, multi-dimensional scaling or t-SNE (t-Distributed Stochastic Neighbor Embedding), may be employed to convert each vector to a point in a two or three dimensional space)….
Franceschini does not appear to expressly teach program instructions to identify one or more cells of a cellular presentation of the feature matrix such that each of the one or more identified cells represents one of more respective entities of the plurality of extracted entities, wherein: each cell of the cellular presentation represents a respective range of multidimensional coordinates within the dimensionally-reduced vector space of the feature matrix; and each cell of the cellular presentation represents one or more feature vectors of the plurality of feature vectors within the feature matrix.
Cao teaches program instructions to identify one or more cells of a cellular presentation of the feature matrix such that each of the one or more identified cells represents one of more respective entities of the plurality of extracted entities, wherein (Figure 2, icon 230 et seq. Paragraph 38, each feature can be encoded by cells with colors and sizes. The cells are packed together to generate an individual icon 230): each cell of the cellular presentation represents a respective range of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 17, Franceschini further teaches the dimensionally-reduced vector space of the feature matrix is a two-dimensional vector space… (Paragraph 60, multi-dimensional scaling or t-SNE (t-Distributed Stochastic Neighbor Embedding), may be employed to convert each vector to a point in a two or three dimensional space).
Franceschini does not appear to expressly teach the cellular presentation of the feature matrix is a two-dimensional cellular presentation.
Cao further teaches the cellular presentation of the feature matrix is a two-dimensional cellular presentation (Figure 2, icon 230 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 18, Cao further teaches an arrangement of cells within the cellular presentation represents, at least in part, the semantic relationships amongst the entities within the corpus (Paragraph 73, can be ordered according to their importance or follow a predefined order with certain semantic meanings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 19, Cao further teaches further reduce a dimensionality of the dimensionally-reduced vector space of the feature matrix based, at least in part, on a user selection made via a user interface (Paragraph 60, users of an exemplary embodiment can also explicitly request that data entities be re-clustered along various data dimensions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

As to dependent claim 20, Franceschini further teaches the dimensionally-reduced vector space of the feature matrix is a three-dimensional vector space and… as a two-dimensional cellular 
Franceschini does not appear to expressly teach the further reduction of the dimensionality of the dimensionally-reduced vector space of the feature matrix generates, at least in part, the cellular presentation of the feature matrix.
Cao further teaches the further reduction of the dimensionality of the dimensionally-reduced vector space of the feature matrix generates, at least in part, the cellular presentation of the feature matrix (Paragraph 60, users of an exemplary embodiment can also explicitly request that data entities be re-clustered along various data dimensions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the natural language vector analysis techniques of Franceschini to include the multidimensional visualization techniques of Cao such that users can understand the semantic meaning of the underlying data and can use the visualization techniques in various visual displays or presentations (see Cao at paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123 

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126